 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                         No. 2:89-cr-00258-WBS-AC-9
12                      Plaintiff/Respondent,
13          v.                                         ORDER
14   DAVID A. NICHOLS,
15                      Defendant/Petitioner.
16

17          Petitioner David A. Nichols seeks coram nobis relief from his 1990 convictions for

18   violating 21 U.S.C. § 841(A)(1) and 21 U.S.C. § 846. ECF No. 304 (Petition for Writ of Coram

19   Nobis). The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §

20   636(b)(1)(B) and Local Rule 302.

21          On November 22, 2019, the magistrate judge filed findings and recommendations herein

22   which were served on all parties and which contained notice to all parties that any objections to

23   the findings and recommendations were to be filed within fourteen days. Petitioner has filed

24   objections to the findings and recommendations.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

27   court finds the findings and recommendations to be supported by the record and by proper

28   analysis.
                                                      1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed November 22, 2019 are adopted in full; and

 3           2. Petitioner’s petition for a writ of coram nobis, ECF No. 304, is DENIED.

 4   Dated: December 20, 2019

 5

 6

 7   nich0258.805.coram

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
